FILED
                           NOT FOR PUBLICATION
                                                                             OCT 24 2018
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                           U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


RICHARD STEVEN JOHNSON, Jr.,                     No.    17-15761

              Petitioner-Appellant,              D.C. No. 2:16-cv-00745-GGH

 v.
                                                 MEMORANDUM*
NEIL MCDOWELL, Warden,

              Respondent-Appellee.


                   Appeal from the United States District Court
                      for the Eastern District of California
                 Gregory G. Hollows, Magistrate Judge, Presiding

                      Argued and Submitted October 10, 2018
                            San Francisco, California

Before: McKEOWN, W. FLETCHER, and BYBEE, Circuit Judges.

      Richard Johnson appeals the district court’s denial of his petition for writ of

habeas corpus. The district court’s denial of a habeas petition is reviewed de novo.

See Campbell v. Rice, 408 F.3d 1166, 1169 (9th Cir. 2005) (en banc). We have

jurisdiction under 28 U.S.C. § 2253 and we affirm.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      Because Johnson filed his federal habeas petition after the effective date of

the Anti–Terrorism and Effective Death Penalty Act (“AEDPA”), he can prevail in

federal court only if he can show the “last reasoned” state court adjudication:

      (1) resulted in a decision that was contrary to, or involved an unreasonable
      application of, clearly established Federal law, as determined by the
      Supreme Court of the United States; or (2) resulted in a decision that was
      based on an unreasonable determination of the facts in light of the evidence
      presented in the State court proceeding.

28 U.S.C. § 2254(d); Vasquez v. Kirkland, 572 F.3d 1029, 1035 (9th Cir. 2009). If

“fairminded jurists could disagree” about whether the state court correctly applied

Supreme Court precedent, this court cannot grant relief under § 2254(d)(1).

Harrington v. Richter, 562 U.S. 86, 102 (2011).

      The California Supreme Court denied Johnson’s petition for review, so the

“last reasoned” decision in this case was from the California Court of Appeal on

January 27, 2015. On direct appeal, Johnson argued that the manner in which the

minor victim of his alleged sexual assault, A.S., testified against him at trial

violated the Confrontation Clause. After giving most of her testimony on direct

examination verbally, A.S. gave the remainder of her testimony, on cross and

redirect examination, by listening to counsel’s questions, writing her responses on

a pad of paper, and then handing the pad to the trial judge, who read the answers

aloud in what the judge described as an “emotionless” manner. The California


                                           2
Court of Appeal held that there was no Confrontation Clause violation either by

A.S. turning her back on defense counsel while writing her responses or by A.S.

responding to questions in writing.

      Johnson argues that the California Court of Appeal unreasonably applied

Coy v. Iowa, 487 U.S. 1012 (1988), and Maryland v. Craig, 497 U.S. 836 (1990).

We disagree. The procedure used here, while unusual, presents different

constitutional questions than the procedures addressed in Coy and Craig. Those

cases were concerned with when and how a traumatized child witness can testify

outside the presence or view of the defendant—from behind a screen and on one-

way closed-circuit television, respectively. Here, A.S. was at all times visible to

the defendant, defense counsel, and the jury. We do not express a view on the

constitutionality of the procedure employed to obtain A.S.’s testimony. However,

we hold that it was not unreasonable, within the meaning of § 2254(d)(1), for the

California Court of Appeal to hold that the procedure satisfied the Confrontation

Clause, as interpreted by the United States Supreme Court.

      AFFIRMED.




                                          3